

114 S3354 IS: Bringing Business Back Act of 2016
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3354IN THE SENATE OF THE UNITED STATESSeptember 20, 2016Mr. Kirk (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude income attributable to certain real property
			 from gross income.
	
 1.Short titleThis Act may be cited as the Bringing Business Back Act of 2016.
		2.Exclusion for income attributable to certain real property
			(a)In
 generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.Income
				attributable to qualified real property excluded from gross
				income
						(a)In
 generalGross income shall not include income or gain attributable to qualified real property for any taxable year beginning during the exclusion period.
 (b)Qualified real propertyFor purposes of this section—
							(1)In general
 (A)DefinitionThe term qualified real property means any real property—
 (i)which is certified by the State or local zoning authority, and any economic development board, with respect to such property as meeting the requirements of subparagraph (B), and
 (ii)with respect to which an election has been made (at such time and in such form and manner as the Secretary shall by regulation prescribe) to have this section apply.
 (B)RequirementsProperty meets the requirements of this subparagraph if such property—
 (i)is zoned for commercial use,
 (ii)has been undeveloped and vacant during the 2-year period ending on the date of certification, and
 (iii)is located within a qualified census tract.
									(2)Qualified census
 tractThe term qualified census tract means— (A)any census tract—
 (i)which— (I)has an average poverty rate exceeding the national average poverty rate, or
 (II)has an unemployment rate above the national unemployment rate, and
 (ii)exhibits another condition of distress, such as deteriorating infrastructure or population decline, or
 (B)any qualified rural census tract. (3)Qualified rural census tractThe term qualified rural census tract means any census tract—
 (A)which is located in a rural community, (B)which has an unemployment rate of not less than 6 percent, and
 (C)in which not less than 50 percent of the houses were constructed before 1980. (4)Rules relating to poverty and unemployment ratesFor purposes of paragraphs (2) and (3), poverty rates shall be determined by using 2010 census data, and unemployment rates shall be determined by reference to the rate of unemployment announced by the Bureau of Labor Statistics of the Department of Labor for the months in the two most recently ended calendar quarters.
							(5)Economic
 development boardThe term economic development board means, with respect to any property, any entity established by law to oversee the economic development of an area within which such property is located.
							(c)Exclusion
 periodThe term exclusion period means, with respect to a taxable year, the 1-taxable-year period beginning with the first taxable year beginning after the date of the enactment of this section for which the income attributable to the qualified real property exceeds the pre-depreciation expenses attributable to such real property.
						(d)Special
 rulesFor purposes of this section— (1)Subsequent taxpayersSubsection (a) shall only apply to a taxpayer who has an ownership interest in the qualified real property on the first day of the exclusion period with respect to such property.
							(2)Limitation on
 application of sectionAn election to have this section apply may only be made once with respect to any property.
							(3)Tax-exempt use
 propertyThis section shall not apply to any property which is tax-exempt use property (as defined in section 168(h)).
 (e)RegulationsThe Secretary may prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including methods for allocating income and expenses to property and rules to prevent abuse of this section..
			(b)Clerical
 amendmentThe table of parts for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				Sec. 139G. Income attributable to qualified real property excluded from gross income..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.